DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-6, 11, 13-15, 17-20, and 22 are allowed.
	Jung, Hyejung (WO 2016053426 A1) teaches a system for processing digital communications using a machine-learning network. The system includes input data fed into a machine-learning network that produces output data. The machine-learning network can perform tasks such as channel estimation, interpolation, and equalization, replacing separate components for performing these tasks that are used in deployed present-day systems, for example, components for channel estimation, interpolation and equalization that would be used in a present-day processing stage group.
Wang et al. (US 20200288390) teaches a channel estimation method (100) and apparatus for MIMO-OFDM communications systems with an improved performance compared to conventional receivers. The method (100) is based on compensating the phase changes in the resource elements in a CDM group during pilot depatterning stage. The received signal is OFDM demodulated to obtain received symbols in the resource grid and an initial pilot depatterning is performed to the received symbols. The phase change rates in the resource grid is determined, phase correction terms are calculated and applied.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “assistance information for cell selection/reselection by the aerial UEs, wherein the assistance information for cell selection/reselection includes information identifying locations of a base station associated with the infrastructure equipment and one or more neighboring base stations that neighbor the base station associated with the infrastructure equipment, and wherein the information identifying locations of the base station associated with the infrastructure equipment and the one or more neighboring base stations includes geographical positions of the base station associated with the infrastructure equipment and the one or more neighboring base stations.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641